Mr. Chief Justice Clarity delivered the opinion of the court: By request of claimants the above cases have been combined as they are all of a similar nature and involve similar principles. It appears that the claimants complain that the Secretary of State of Illinois wrongfully collected franchise taxes in each instance and therefore wish to recover back the taxes so alleged to be wrongfully collected. In certain of the cases, the Attorney General raises the question of the Statute of Limitation which in the court’s opinion has merit. However, the strongest contention and which the court believes is a good defense is that claimants did not proceed with their remedy at law. This is the position taken by this court in numerous cases heretofore, passed on and we fail to find any reason in these claims where this court should depart from that rule. Therefore this court recommends that all of the above named and numbered claims be disallowed.